1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     JEREMY TURNER,                                  Case No. 3:17-cv-00139-MMD-WGC

7                                      Petitioner,                   ORDER

8             v.

9
      RENEE BAKER, et al.,
10
                                   Respondents.
11

12          On March 21, 2019, Respondents filed an answer to the amended habeas petition

13   (ECF No. 53). The pro se Petitioner, Jeremy Turner, is due to file his reply (traverse) by

14   May 20, 2019. (See ECF No. 28 (Order entered December 21, 2017, providing 60 days

15   for reply).)

16          On April 19, 2019, Turner filed a motion for extension of time (ECF No. 54),

17   requesting a 60-day extension of time, to July 19, 2019, for his reply. The Court finds that

18   Turner’s motion for extension of time is made in good faith and not solely for the purpose

19   of delay, and that there is good cause for the extension of time. The Court will grant the

20   extension of time as requested. However, the Court will not look favorably upon any

21   motion to further extend this deadline.

22          On February 13, 2019, Respondents filed a Motion for Clarification (ECF No. 47),

23   and on February 27, 2019, Respondents filed a Supplement to Motion for Clarification

24   (ECF No. 49) (“Motions”). In both, Respondents question whether Turner signed his

25   original and amended habeas petitions and ask the Court to require Turner to file a

26   statement confirming that he did so. In his response, Turner states, under penalty of

27   perjury, that he did sign his original and amended petitions. (See ECF No. 50 at 3–4.) The

28   ///
1    Court accepts Turner’s statement. This renders moot the Respondents’ Motions, and they

2    will be denied on that ground.

3           On February 19, 2019, Turner filed a motion for reconsideration of the denial of his

4    latest—his fourth—motion for appointment of counsel (ECF No. 48). The Court

5    determines that Turner shows no ground for reconsideration of that order. See Fed. R.

6    Civ. P. 60.

7           It is therefore ordered that Petitioner’s Motion for Enlargement of Time (ECF No.

8    54) is granted. Petitioner will have until and including July 19, 2019, to file his reply to

9    Respondents’ answer.

10          It is further ordered that Respondents’ Motion for Clarification (ECF No. 47) and

11   Supplement to Motion for Clarification (ECF No. 49) are denied, as moot.

12          It is further ordered that Petitioner’s Request for Reconsideration regarding his

13   Fourth Motion to Appoint Counsel (ECF No. 48) is denied.

14          DATED THIS 22nd day of April 2019.

15

16                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28


                                                  2
